Citation Nr: 1638813	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  13-28 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a higher initial rating for service-connected bilateral hearing loss (BHL), currently noncompensable (0%).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Becker, Counsel






INTRODUCTION

The Veteran served on active duty from June 1969 to December 1971.  This matter comes before the Board of Veterans' Appeals (Board) from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Service connection was granted and an initial noncompensable rating was assigned for BHL therein.  The Veteran appealed this determination.  In September 2015, the Board remanded this matter for additional development.  Review of the Veteran's claims file reveals that the Board can proceed with adjudication at this time.


FINDING OF FACT

The Veteran's pure tone threshold averages and speech discrimination percentages correspond to no worse than auditory acuity level I in his poorer left ear and level I in his better right ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating higher for service-connected BHL have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

VA has a duty to notify a claimant seeking VA benefits.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  Specifically, notice must be provided prior to initial adjudication of the evidence necessary to substantiate the benefit(s) sought, that VA will seek to obtain, and that the claimant should submit.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Notice of how ratings and effective dates are assigned also must be provided.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Neither the Veteran nor his representative has alleged any notice error, as required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  An August 2011 letter set forth the criteria for establishing service connection, the evidence required in this regard, his and VA's respective duties for obtaining evidence, and how ratings and effective dates would be assigned if service connection was granted.  This was prior to initial adjudication via the January 2012 rating decision, in which the benefit originally sought (service connection) was granted.  No further notice was required in light of this favorable determination.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA also has a duty to assist a claimant seeking VA benefits. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), including, as suggested from the notice provided, aiding the claimant in the procurement of relevant records whether they are in government custody or the custody of a private entity. 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c)(1-3). A VA medical examination must be provided and/or a VA medical opinion procured when necessary to render a decision. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Neither the Veteran nor his representative has identified relevant records not been procured.  No VA treatment records are available.  A few private treatment records are, but only one is relevant to this matter.  A private medical examination submitted by the Veteran is relevant.  The results of it have been clarified, in compliance with the Board's September 2015 remand.  While a relevant VA medical examination in December 2011 included review of the claims file and interview with the Veteran, the October 2014 did not (although the examiner was aware of his history by interviewing him).  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97 (2008).  Both examiners assessed him.  This decision is fully informed because of these actions.  
The VA medical examinations accordingly are adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  None inadequacy as to them has been alleged by the Veteran's representative.  The Veteran alleges that the speech discrimination scores from the December 2011 examination do not reflect the severity of his difficulty hearing.  He points out that they were obtained by him listening to a loud, clear, and distinct voice through a headset, a situation that is unlike his day-to-day life in the office, at home, and in public.  However, sound-controlled assessment is proper.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The examination itself indicates that a VA-approved recording is utilized.  It further indicates that how loud the recording is played depends on the patient.  The Veteran's argument thus fails.

In sum, the Board finds that VA's duty to notify and its duty to assist both have been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio, 16 Vet. App. at 183.  The Board further finds that there has been at least substantial compliance with its September 2015 remand, as required.  Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Stegall v. West, 11 Vet. App. 268 (1998).  Adjudication therefore may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  The Merits

Several rules govern the Board in making determinations on the merits.  Only the most salient evidence must be discussed even though all the evidence must be and thus has been reviewed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Persuasive or unpersuasive evidence must be identified, however, and reasons must be provided for rejecting favorable evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Wilson v. Derwinski, 2 Vet. App. 614 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Both medical and lay or non-medical evidence may be discounted in light of its inherent characteristics and relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  When there is an approximate balance of positive and negative evidence, the claimant must be afforded the benefit of the doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

A.  Higher Initial Rating

1.  Schedular

Ratings represent as far as practicably can be determined the average impairment in earning capacity due to a disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  A rating is assigned under the Rating Schedule by comparing the extent to which a claimant's disability impairs the ability to function under the ordinary conditions of daily life, as demonstrated by symptoms, with the rating criteria for the disability.  Id.; 38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  For an equitable and just rating, the disability's history must be taken into account with all other relevant evidence.  38 C.F.R. §§ 4.1, 4.6.  Examinations must be interpreted and reconciled to form a consistent picture of the disability.  38 C.F.R. § 4.2.  

If two ratings are potentially applicable, the higher rating is assigned if the disability more nearly approximates the criteria required for it.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Different ratings may be assigned for different periods of time for the same disability, a practice known as staging the rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  If a disability has increased in severity, consideration therefore must be given to when the increase occurred.  

BHL is evaluated pursuant to 38 C.F.R. §§ 4.85 and 4.86, Diagnostic Code 6100.  Examinations must be conducted by a state licensed audiologist without the use of hearing aids.  38 C.F.R. § 4.85(a).  Auditory acuity is measured by a pure tone threshold test in the frequencies of 1000, 2000, 3000 and 4000 cycles per second (hertz) and the Maryland CNC controlled speech discrimination test.  38 C.F.R. § 4.85(a), (d).  There are eleven auditory acuity levels of hearing impairment, ranging from level I for essentially normal hearing through level XI for profound deafness.  38 C.F.R. § 4.85(b), (c).  Based on the intersection point of the auditory acuity level for each ear, a rating for hearing impairment is derived from Table VII.  38 C.F.R. § 4.85(e); Bruce v. West, 11 Vet. App. 405 (1998).

The auditory acuity level present in each ear usually is derived from Table VI, which considers the pure tone threshold average and the speech discrimination percentage.  38 C.F.R. § 4.85(b).  Table VIa, which considers only pure tone threshold average, is used when the examiner certifies that use of the speech discrimination percentage is not appropriate.  38 C.F.R. § 4.85(c).  When there is an exceptional pattern of hearing loss, as when the pure tone threshold at 1000, 2000, 3000, and 4000 hertz is 55 decibels or more or is 30 decibels or less at 1000 hertz and 70 decibels or more at 2000 hertz, the auditory acuity level for each ear is derived from either Table VI or Table VIa depending on which results in the higher level.  38 C.F.R. §§ 4.86(a), (b).  The derived level further is elevated to the next higher level when the pure tone threshold is 30 decibels or less at 1000 hertz and 70 decibels or more at 2000 hertz.  38 C.F.R. § 4.86(b).

The Veteran's pure tone thresholds, in decibels, at the December 2011 VA medical examination were as follows:  


Hertz

1000
2000
3000
4000
Right
35
30
60
60
Left
30
50
65
65

Pure tone thresholds averaged 46 (rounded from 46.25) decibels in the right ear and 53 (rounded from 52.50) decibels in the left ear.  The Maryland CNC test revealed speech discrimination of 98 percent in the right ear and 96 percent in the left ear.  The Veteran's BHL was characterized as moderate.

At the October 2014 VA medical examination, the Veteran's pure tone thresholds, in decibels, were as follows:


Hertz

1000
2000
3000
4000
Right
35
40
60
70
Left
35
55
65
60

Pure tone thresholds averaged 51 (rounded from 51.25) decibels in the right ear and 54 (rounded from 53.75) decibels in the left ear.  The Maryland CNC test revealed speech discrimination of 96 percent in each ear.  

The Veteran's private medical examination occurred in January 2015.  His pure tone thresholds were reported graphically.  However, interpretation into numeric reporting is proper when possible.  Savage v. Shinseki, 24 Vet. App. 259 (2011); Kelly v. Brown, 7 Vet. App. 471 (1995).  Such is possible here by the Board.  The Veteran's pure tone thresholds, in decibels, indeed were as follows:


Hertz

1000
2000
3000
4000
Right
35
40
60
65
Left
35
55
55
70

Pure tone thresholds averaged 50 decibels in the right ear and 54 (rounded from 53.75) decibels in the left ear.  

To the extent that the Board has erred in the aforementioned interpretation, there is no prejudice to the Veteran.  The interpreted results indeed are similar to those from the October 2014 VA medical examination three months prior.  Speech discrimination scores for the right ear were 88 percent in quiet and 96 percent with masking in the non-test ear.  For the left ear, they were 72 percent in quiet and 92 percent with masking in the non-test ear.  The test used to derive the scores was not identified.  Clarification in this regard was sought, pursuant to the Board's remand, in September 2015.  While the test used remains unidentified, it was indicated that the Maryland CNC test was not used.

Given the above, the Board finds that a higher initial rating for the Veteran's service-connected BHL is not warranted.  Ratings are derived mechanically from the auditory acuity level assigned based on pure tone threshold averages and/or speech discrimination percentages.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  There is very little judgment involved, in other words, because of the dispositive nature of this average and/or percentage.  None of the Veteran's pure tone thresholds represent an exceptional pattern of hearing loss in either ear.  As such, the auditory acuity level for both ears is to be derived only from Table VI.  Auditory acuity level I thereunder corresponds to a pure tone threshold average of zero to 57 when the speech discrimination percentage is 92 to 100.  

As such, auditory acuity level I is assigned to the Veteran's right ear as well as his left ear under Table VI on the basis of the December 2011 VA medical examination.  Based on the October 2014 examination, both ears once again are assigned auditory acuity level I.  Auditory acuity levels cannot be assigned on the basis of the January 2015 private examination since the speech discrimination scores were not derived with the appropriate test.  The Veteran's better right ear, in sum, consistently has been assigned auditory acuity level I-as has his poorer left ear.  Under Table VII, the intersection point of auditory acuity level I in the better ear with auditory acuity level I in the poorer ear corresponds with a noncompensable rating.  

The Veteran has reported that he cannot hear well.  As a result, he reports difficulty understanding conversation such that he must ask other to repeat themselves often and turning the television volume up high.  He finally reports that he believes his day-to-day speech discrimination is 60 to 80 percent, depending on conditions.  M.L. reports that the Veteran's hearing is poor, that he must repeat himself often so the Veteran understands him, and the Veteran's response sometimes is very loud.  There is no indication that either has a medical background.  Thus, both are lay persons.  Their reports, except the speech discrimination percentages, are competent because they concern personal experiences or observations.  Layno v. Brown, 6 Vet. App. 465 (1994).  While there are many factors for assessing the credibility of competent lay reports, they need not be discussed.  

Indeed, the Board does not dispute that the Veteran's and M.L.'s reports minus the aforementioned exception are credible.  They nevertheless cannot be used for rating purposes.  It is impossible to convert them into pure tone threshold averages and speech discrimination percentages.  Medical expertise and training using special equipment is required to obtain these averages and percentages.  Regarding the Veteran's reported percentages, they are estimates only since they were not obtained in this manner.  They do not correspond with those that were so obtained.  To reiterate, they ranged from 96 to 98 percent.  Lay reports sometimes are competent to answer a medical question.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Yet the medical question of rating BHL is not one of those times.  The Veteran's percentages report, in sum, is not competent.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Consideration has been given to the benefit of the doubt and reasonable doubt.  Yet the preponderance of the evidence is against a higher initial rating for the Veteran's service-connected BHL.  There thus is no benefit of the doubt to afford to him or reasonable doubt to resolve in his favor.  Consideration also has been given to staging the Veteran's initial rating.  Yet, the finding that a noncompensable initial rating is appropriate for the Veteran's service-connected BHL applies throughout the entire period on appeal.  Indeed, the evidence shows that this disability has been of relatively consistent severity.  The Veteran's claim, in conclusion, is denied on a schedular basis.

2.  Extraschedular

As an alternative to assigning a rating under the Rating Schedule, one may be assigned on an extraschedular basis.  38 C.F.R. § 3.321(b); Bagwell v. Brown, 9 Vet. App. 337 (1996).  First, the disability picture must be so unusual or exceptional that the schedular rating criteria are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  This includes considering the symptoms of each disability individually and those resulting from the combined effects of multiple disabilities, if raised.  Yancy v. McDonald, 27 Vet. App. 484 (2016); Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Second, there must be related factors like marked interference with employment or frequent periods of hospitalization.  Thun, 22 Vet. App. at 111.  Referral third must be made to the Under Secretary for Benefits or the Director of the Compensation Service for consideration.  Id.

All the Veteran's hearing loss symptoms have been attributed to his service-connected BHL.  Separating symptoms of a service-connected disability from those of a nonservice-connected disability is a medical determination, and none has been made here.  Mittleider v. West, 11 Vet. App. 181 (1998).  The Veteran's service-connected BHL is not unusual or exceptional.  Indeed, its symptoms are reasonably contemplated by the schedular rating criteria set forth above.  These criteria address the severity of difficulty hearing in general and of understanding speech specifically.  They accordingly encompass the aforementioned reports of the Veteran and M.L., which concern both of these difficulties.  Symptoms resulting from the combined effects of his service-connected BHL and at least one other service-connected disability, which include tinnitus and acute meningitis, have not been raised.  None have been identified by the Veteran or his representative or shown by the evidence.

Referral for consideration of the assignment of an extraschedular rating, in sum, is not warranted because the schedular rating criteria are adequate.  Even if the criteria were inadequate, referral still would not be warranted because the related factors do not exist.  The evidence does not show that the Veteran ever, much less frequently, has been hospitalized for his BHL or any symptoms resulting from the effects of any combination of his service-connected disabilities to include BHL.  The evidence also does not show marked interference with employment.  Such must go beyond that already contemplated by the assigned schedular ratings for the aforementioned.  A January 2011 private treatment record reveals that the Veteran was employed then.  He referenced coworkers at the October 2014 VA medical examination.  Yet, there is no indication of his having to take substantial time off from his job, accommodations being made so he could keep it, or anything similar.  

3.  Total Disability Based on Individual Unemployability (TDIU)

When a higher initial rating is sought, entitlement to a TDIU due to the service-connected disability or disabilities involved must be considered if raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  A TDIU is warranted when the Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disability or disabilities rated at less than 100 percent.  38 C.F.R. §§ 3.340, 4.15, 4.16.  Neither the Veteran nor his representative has reported that he is unable to get or keep a job because of his service-connected BHL.  The evidence does not show or even suggest this may be the case.  To reiterate the aforementioned, the Veteran was working in both December 2011 and October 2014 notwithstanding his service-connected BHL.  Consideration of a TDIU, in sum, is not warranted because it has not been raised.  


ORDER

An initial compensable rating for service-connected BHL is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


